NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      OCT 17 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No.    16-50097

                  Plaintiff-Appellee,            D.C. No.
                                                 8:12-cr-00240-JVS-10
   v.

 ALAN DAVID NIXON,                               MEMORANDUM *

                  Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                        Argued & Submitted October 7, 2016
                               Pasadena, California

Before: TROTT, OWENS, and FRIEDLAND, Circuit Judges.

        Defendant-Appellant Alan David Nixon appeals the district court’s refusal to

modify his conditions of probation to allow him to use marijuana for medical

purposes. We have jurisdiction under 28 U.S.C. § 1291, and we now affirm.

        Nixon argues that the district court violated the Eighth Amendment’s

prohibition against cruel and unusual punishment and deprived him of due process
        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
by not allowing him to use marijuana for medical purposes during his probationary

term. 1 Because Nixon did not object on these grounds in the district court, we

review for plain error. See United States v. Vega, 545 F.3d 743, 747 (9th Cir.

2008) (stating that forfeited challenges to conditions of supervised release are

reviewed for plain error).

      Nixon bears the burden of demonstrating plain error, United States v. Olano,

507 U.S. 725, 732-35 (1993), and he has not met that burden. Nixon does not

provide any meaningful argument to support his argument that the probation

condition violates due process, so that argument is waived. See United States v.

Daniels, 541 F.3d 915, 925 (9th Cir. 2008); accord Fed. R. App. P. 28(a)(8). Any

possible construction of Nixon’s Eighth Amendment claim would require

consideration of his personal medical condition. Nixon has not put evidence of his

condition into the record and, in fact, expressly waived his right to an evidentiary

hearing in the district court. Nixon’s Eighth Amendment argument therefore fails.

AFFIRMED.




1
 We address in a concurrently filed opinion Nixon’s argument that a congressional
appropriations rider prohibits the district court from restricting his use of medical
marijuana as a condition of probation.

                                          2